DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 3, 4, 9 and 13-15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the instant specification states that the term “about” in regards to claimed ranges in the identified claims may include any number within the two values spanning the ends of the range, the specification fails to indicate, for example, if “about 0.15 mm to about 0.25 mm” includes number beyond the end point values of the range, such as “0.14 mm” or “0.26 mm.”  As such, the claims are rendered indefinite, as well .

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art disclose all of the recited limitations of a sample collection device, constructed of the recited materials and associated size limitations regarding a hole located at a tip of the sample collection device.  While the prior art disclose sampling devices, such as pipettes that have holes and tips thereof, in the cited ranges (see U.S. 2017/0071710 to Deturnmeny) as well as other types of sample detecting devices that contain carbon nanotubes with polymers (see U.S. 10,578,579 to Alonso Chamarro et al.), none teach or disclose the combination of recited elements or motivations to combine such elements to one of ordinary skill in the art to arrive at the sample collection device recited in instant independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861